Citation Nr: 1124800	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-01 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss, prior to November 10, 2008.

3.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss, since November 10, 2008.

3.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty with the United States Air Force from May 1966 to March 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Waco, Texas, RO in August 2007 (which in pertinent part denied service connection for PTSD) and in March 2008 (which granted service connection for bilateral hearing loss and tinnitus at 0 percent disabling and 10 percent disabling, respectively).  An interim January 2009 rating decision increased the disability rating for bilateral hearing loss to 10 percent, effective November 10, 2008. 

The issue of service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Prior to November 10, 2008, the evidence does not show that the Veteran's hearing acuity was worse than Level I in either ear.

2.  At no time during the appeal period is the Veteran's hearing acuity shown to have been worse than Level IV in either ear.

3.  The 10 percent rating currently in effect is the maximum schedular rating for tinnitus; no frequent hospitalizations or excessive interference with employment are shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss prior to November 10, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.85, Diagnostic Code 6100 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for bilateral hearing loss since November 10, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.85, Diagnostic Code 6100 (2010).

3.  The criteria for an initial evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.87, Diagnostic Code 6260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for hearing loss and tinnitus.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's pertinent private and VA treatment records have been secured.  The RO arranged for VA examinations in February 2008 and November 2008, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included both a review of the Veteran's history and audiological examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background and Analysis

Hearing Loss

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Ratings for hearing loss disability are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings are assigned by combining a level of hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII; see Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

Under 38 C.F.R. § 4.86(a)(b), when there is an exceptional pattern of hearing impairment, specifically when the puretone threshold at each of the four specified frequencies is 55 decibels or more, the disability may be rated under either Table VI or Table VIa, whichever is more favorable.  Each ear will be evaluated separately.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

On authorized VA audiological evaluation in February 2008, puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right 
50
55
60
60
Left
45
45
45
55

Average puretone thresholds were 47 decibels for the right ear, and 43 for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The examiner diagnosed mild sloping to severe sensorineural hearing loss in the right ear and mild sloping to moderately severe sensorineural hearing loss in the left ear. 

Based on the results of this examination, the RO issued the March 2008 rating decision on appeal, granting service connection for bilateral hearing loss at a noncompensable rating, effective April 12, 2006 (the date of the service connection claim).

On authorized VA audiological evaluation in November 2008, puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right 
55
60
55
60
Left
55
55
55
65

The average puretone thresholds were 57.5 decibels in each ear.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The examiner diagnosed a mild to severe sensorineural hearing loss bilaterally and noted that the Veteran was a candidate for hearing aid evaluation.

Based on the results of this examination, the RO issued a January 2009 rating decision increasing the evaluation for bilateral hearing loss to 10 percent disabling, effective November 10, 2008 (the date of the examination).

The Board finds that these examinations were adequate, as each was conducted in accordance with regulatory guidelines, included the findings necessary for rating the hearing loss disability, and included notation of the Veteran's reports of the impact of the disability on his activities.

Applying the results of the February 2008 VA examination to Table VI produces a finding that the Veteran had Level I hearing in each ear, which under Table VII warrants a 0 percent rating.  This examination does not meet the criteria for the use of Table Via; there is no exceptional pattern of hearing loss, nor did the examiner indicate that speech recognition scores were not to be relied on.  There is therefore no medical evidence to support a compensable rating for bilateral hearing loss prior to November 10, 2008.

Applying the results of the November 2008 VA examination to Table VI produces a finding that the Veteran had Level II hearing acuity in each ear, which would again warrant a 0 percent rating.  However, applying the results of the examination to Table VIa produces a finding that the Veteran had Level IV hearing acuity in each ear, which under Table VII warrants a 10 percent rating.  As all puretone threshold exceed 55 decibels, an exceptional pattern of hearing loss is demonstrated.

The Board finds no other medical record that provides a basis for rating the Veteran's hearing loss disability.  There is therefore no medical evidence to support a rating in excess of 10 percent at any time.

The Board has considered whether referral of this matter to the Compensation and Pension Service for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b) is indicated.  However, the schedular criteria contemplate the findings and associated functional impairment shown; there is no manifestation that is not encompassed by the schedular criteria.  Increased impairment of hearing acuity is accounted for by the Schedule.  See 38 C.F.R. § 4.1.  Accordingly, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun v. Peake, 22 Vet. App.111 (2008).  Finally, although the Veteran is not employed, it is neither suggested by the record nor alleged that such status is due to his hearing loss disability (he retired in 1996 due to physical disabilities cited as rheumatoid arthritis and a hand disability).  Therefore, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  

The Board finds that the preponderance of the evidence is against the Veteran's claims for a compensable rating prior to November 10, 2008, and for a rating in excess of 10 percent since November 10, 2008, for bilateral hearing loss; therefore, it must be denied.

Tinnitus

The Veteran also seeks an increased rating for tinnitus.  In the March 2008 rating decision on appeal, the RO granted service connection for tinnitus at 10 percent disabling, effective April 12, 2006.  Tinnitus is evaluated under DC 6260, which was revised effective June 13, 2003, in part to clarify existing VA practice that only a single 10 percent rating is assigned for tinnitus, whether tinnitus is perceived as being in one ear or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, note 2.  

Because the original service connection claim for tinnitus was filed in April 2006, the only version of Diagnostic Code 6260 that applies in this case is the current one, which expressly prohibits the assignment of separate ratings for each ear affected by tinnitus, and which allows only a maximum 10 percent rating unless there are exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  Extraschedular consideration under 38 C.F.R. § 3.321 is required.

The Veteran has alleged that the assigned 10 percent evaluation fails to consider the impact of the disability on his daily functioning.  He stated at both VA examinations that constant tinnitus was interfering with his sleep and daily activities.  He described a constant high-pitched tone in both ears.  In a May 2008 statement, he reported that tinnitus was a problem because it triggered his mental health problems; he described it as "nails on a chalkboard."  While the Board would not dispute the Veteran's statements regarding his disability and understands his frustration with his day-to-day difficulty of dealing with tinnitus, the record does not suggest that tinnitus requires frequent hospitalization or causes marked interference with employment.  The Schedular rating criteria encompass all of the Veteran's currently complained of tinnitus symptoms; to the extent he reports synergy with (currently) nonservice connected psychiatric problems, such complaints are not germane to evaluation of tinnitus.  They are more appropriately addressed as part of his psychiatric problems.

Even if the Rating Schedule is felt to be inadequate or impractical in this case, the evidence of record fails to demonstrate factors such as frequent hospitalization or excessive interference with employment due to tinnitus.  He has not received or sought active treatment specifically for tinnitus (though he has complained of it to doctors), and has never been admitted for inpatient treatment of tinnitus.  As was noted earlier, the Veteran left his employment due to physical injuries, and not due to tinnitus.  He has not alleged, nor does evidence of record demonstrate, that tinnitus would excessively interfere with employment were he to be working.  Referral for extraschedular consideration is not warranted, and the Veteran's claim for an initial evaluation in excess of 10 for service-connected tinnitus must be denied.  There is no available higher Schedular evaluation, and extraschedular referral is not appropriate.


ORDER

An initial compensable evaluation for bilateral hearing loss, prior to November 10, 2008, is denied.

An initial evaluation in excess of 10 percent for bilateral hearing loss, since November 10, 2008, is denied.

An initial evaluation in excess of 10 percent for tinnitus is denied. 


REMAND

Regarding the Veteran's claim seeking service connection for PTSD, that is the specific claim adjudicated by the RO and developed for appellate review.  However, in an interim precedent decision (Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the U.S. Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  Notably, the Veteran's treating VA mental health personnel have also assigned him diagnoses of depression with anxiety, and depressive disorder, not otherwise specified.  The rating decision on appeal addressed only PTSD.  As the RO has not developed or adjudicated the matter of service connection for psychiatric disability other than PTSD, this must be done on remand for compliance with Clemons.  The issue is characterized accordingly.

Moreover, on July 13, 2010, VA amended its regulations concerning service connection for PTSD by liberalizing the evidentiary standard for an in-service stressor under certain circumstances.  Prior to July 13, 2010, VA regulations generally provided that the non-combat veteran's lay testimony alone would not be enough to establish the occurrence of the stressor.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).   In such cases, VA required corroborating evidence in the form of service records or other credible statements.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (holding that the veteran's actual presence during the stressor event did not have to be corroborated, as evidence that the veteran was assigned to and stationed with a unit that was present while the reported event occurred strongly suggests actual exposure to the stressor event).

Under the new rule, now codified as 38 C.F.R. § 3.304(f)(3), service connection may be granted for PTSD where the evidence establishes: (1) a current diagnosis of PTSD rendered by a VA psychiatrist or psychologist, or one with whom VA has contracted; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically linked to the veteran's fear of hostile military or terrorist activity by such a specified medical professional; and (3) that the veteran's PTSD symptoms have been medically linked to such in-service stressor by such a specified medical professional.

The regulation defines "fear of hostile military or terrorist activity" to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.   38 C.F.R. § 3.304(f)(3).

These amended provisions apply to service connection claims for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010, but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication. 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (changing the applicability date from July 12, 2010 to July 13, 2010).

VA and Vet Center treatment records include assessments of PTSD based on the Veteran's accounts of combat stressor events that have not been corroborated.  Specifically, he has alleged that from August 1967 to February 1968, he flew as a crew chief on combat missions into Cam Ranh Bay, Vietnam and Ubon, Thailand.  He described flying low to the ground on missions on the C-130 aircraft to look for any indications of lights to indicate an encampment, a supply train, or a surface to air missile being launched, at which point the crew would drop flares to enable air strikes to identify the targets to strike.  He reported that the C-130 flew into many small airstrips where the crew came under fire on approach and takeoff and sometimes while unloading and loading.  He cited an incident in which the aircraft struck a bunker and a soldier on takeoff, killing the soldier and damaging the aircraft.  

The service personnel records (SPRs), including performance evaluations, indicate that the Veteran made numerous TDY tours with his C-130 aircraft on shuttle flights to Southeast Asia, specifically Ubon and Cam Ranh Bay.  His primary MOS in service was aircraft maintenance specialist, and his service records verify that he served in Okinawa from October 1966 to May 1968 as an aircraft turbo-prop mechanic.  The service records suggest that his service likely exposed him to circumstances consistent with an allegation of fear of hostile activity.  It is unclear from the medical evidence of record whether such alleged stressors alone and the symptoms presented are sufficient to support a diagnosis of PTSD.  Hence, further development of the medical evidence in this matter is necessary.  

Furthermore, a review of the claims file found that the most recent VA treatment records are from April 2008.  Records of any VA treatment for the disability at issue since that time are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the matter of service connection for psychiatric disability other than PTSD, the RO should send the Veteran a letter providing him all VCAA-mandated notice, and afford him and his representative the opportunity to respond.  The RO should arrange for any further development in the matter suggested by his response.

2.  Obtain updated (any not already associated with the claims file) VA treatment records from the Amarillo VA medical center and all associated clinics, as well as any other VA facility identified by the Veteran or in the record since April 2008.  

3.  Schedule the Veteran for a VA mental disorders/initial PTSD examination to determine the nature and likely etiology of his psychiatric disability/disabilities.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Regarding stressor events in service, the examiner must be advised of the verified stressors, to include the Veteran's service in Okinawa as an aircraft turbo-prop mechanic with numerous TDY tours to Cam Ranh Bay, Vietnam and Ubon, Thailand, with the potential to have been subject to hostile activity (as he claimed).  Based on examination of the Veteran and review of the record, the examiner should provide an opinion responding to the following:  

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.

(b) Specifically, does the Veteran have PTSD based on the stressor of a fear of hostile activity while serving as an aircraft turbo-prop mechanic in Okinawa with TDY tours to Cam Ranh Bay, Vietnam and Ubon, Thailand?  Please discuss sufficiency of stressor and the symptoms that support any such diagnosis.

(c) As to each and every psychiatric diagnosis other than PTSD, please indicate whether such disability is at least as likely as not (a 50% or better probability) related to the Veteran's military service/documented events therein.

The examiner must explain the rationale for all opinions offered.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).


4.  The RO should then readjudicate the matter on appeal, to encompass all psychiatric diagnoses shown in accordance with Clemons and the revisions in 38 C.F.R. § 3.304(f) that came into effect July 13, 2010.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


